Exhibit 10.7

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is finalized as of September 28,
2004, and is made effective as of September 7, 2004, by and between MODTECH
HOLDINGS, INC., a Delaware corporation (the “Company”), and DAVID M. BUCKLEY, an
individual currently residing in the State of Pennsylvania (“Executive”).

 

R E C I T A L S

 

WHEREAS, Executive has been hired as the Company’s Chief Executive Officer,
effective September 7, 2004.

 

WHEREAS, the Company desires to retain the services of Executive on the terms
and conditions provided herein, and Executive is willing to provide such
services on such terms and conditions;

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants of the parties contained herein, the parties agree as follows:

 

1. Term. This Agreement shall continue in full force and effect for a period
which shall commence on September 7, 2004, and shall continue until December 31,
2006 (the “Term”), unless sooner terminated as hereinafter provided or extended
by the mutual agreement of the parties. On December 31, 2006, and each one-year
anniversary of that date, this Agreement shall automatically be renewed for a
period of one year, unless either party shall have given the other written
notice of their intent not to renew this Agreement at least thirty (30) calendar
days prior to the expiration of the Term or any extension.

 

2. Services and Exclusivity of Services. So long as this Agreement shall
continue in effect, Executive shall devote his full business time, energy and
ability exclusively to the business, affairs and interests of the Company and
its direct and indirect subsidiaries (the “Subsidiaries), and matters related
thereto, shall use his best efforts and abilities to promote the Company’s
interests, and shall perform the services contemplated by this Agreement in
accordance with policies established by and under the direction of the Board of
Directors of the Company (the “Board”). Executive shall at all times perform his
duties and obligations faithfully and diligently and to the best of Executive’s
ability.

 

Executive may make and manage personal business investments of Executive’s
choice and serve in any capacity with any civic, educational or charitable
organization without seeking or obtaining approval by the Board, provided that
such activities and services do not substantially interfere or conflict with the
performance of duties hereunder or create any conflict of interest with such
duties. An investment that exceeds five percent (5%) of the equity securities or
capitalization of a competitor, supplier or customer of the Company shall be
deemed to constitute such a conflict.

 

Executive represents to the Company that Executive has no other outstanding
commitments inconsistent with any of the terms of this Agreement or the services
to be rendered hereunder.

 

3. Duties and Responsibilities. Executive shall serve as the Chief Executive
Officer of the Company for the duration of this Agreement. In performance of
Executive’s duties, Executive shall report directly to the Chairman of the Board
and shall be subject to such limits on Executive’s authority as the Chairman of
the Board may from time to time impose. Executive agrees to observe and comply
with the rules and regulation of the Company as adopted by the Board respecting
the performance of Executive’s



--------------------------------------------------------------------------------

duties and agrees to carry out and perform directions and policies of the
Company and its Board as they may be from time to time stated either orally or
in writing. Executive shall have responsibilities, duties and authority
consistent with his position as assigned by the Board, including day-to-day
responsibility for the management of all of the Company’s affairs and
operations, and oversight of the operations and management of the Subsidiaries.
In addition, Executive shall serve as a member of the Company’s Board, and on
one or more committees thereof, but without compensation other than as provided
for in Section 4 below.

 

4. Compensation.

 

(a) Base Salary. As compensation for the services provided by Executive
hereunder, during the Term of this Agreement, the Company shall pay Executive an
annual Base Salary of not less than $345,000 per year (“Base Salary”).
Executive’s Base Salary shall be reviewed by the Company’s Board of Directors
from time to time at its discretion but not less often than annually, and
Executive shall receive such Base Salary increases as the Company’s Board of
Directors shall determine. Executive’s Base Salary will not be decreased during
the Term of this Agreement. All Base Salary shall be payable in equal
installments in conformity with the Company’s normal payroll periods, but not
less frequently than monthly.

 

(b) Bonus. In addition to the Base Salary payable to Executive as provided in
Section 4(a) above, Executive shall be entitled to receive, for each full or
partial calendar year during the Term hereof, a bonus which shall be calculated
and paid as provided in Exhibit A attached hereto.

 

(c) Stock Options. In addition to the Base Salary payable to Executive as
provided in Section 4(a) above, and the bonus provided in Section 4(b) above,
Executive shall be entitled to receive, for each full or partial calendar year
during the Term hereof, incentive stock options which shall be granted as
provided in Exhibit A attached hereto. Stock options granted pursuant to this
provision, including but not limited to vesting, exercise rights and expiration,
shall be governed by the terms of the Company’s 2002 Stock Option Plan (the
“Stock Option Plan”) and the standard “Stock Option Agreement” required for a
grant of stock options under the Stock Option Plan.

 

(d) Other Incentive Plans. In addition to the foregoing, during the Term of this
Agreement, Executive shall be a full participant in any and all incentive plans
and equity compensation plans in which Senior Officers of the Company or its
Subsidiaries participate that are in effect on the date hereof or that may
hereafter be adopted, with at least the same reward opportunities, if any, that
are provided to other Senior Officers of the Company and its Subsidiaries from
time to time during the term of this Agreement. For purposes of this Agreement,
the term “Senior Officers” is defined as the Senior Officers of the Company who
participate in the Incentive Bonus Plan as provided in Exhibit A attached
hereto.

 

(e) Automobile Allowance. During the Term of this Agreement, Executive will
receive an automobile allowance of $450 per month.

 

5. Signing Bonus. To assist Executive in selling his current residence in
Malvern, Pennsylvania and purchasing a new residence in Temecula, California,
the Company will pay to Executive $150,000 in cash, which shall be used by
Executive as a down payment on a new residence. In addition, on or about April
15, 2005, when Executive is aware of the tax payments due on the advance of the
$150,000, the Company will pay to Executive an additional amount to make the tax
payments. If Executive does not complete 27.75 months of continuous employment
as the CEO of the Company (i.e., December 31, 2006), Executive will be required
to repay the aggregate amount paid to Executive pursuant to this Section 5
(estimated to be approximately $250,000). less $75,000.



--------------------------------------------------------------------------------

In addition, upon execution of this Agreement, Executive will receive an option
to acquire 100,000 shares of the Company’s common stock, exercisable at the
closing price of the Company’s common stock on September 7, 2004, and vesting
over four years. Stock options granted pursuant to this provision, including but
not limited to vesting, exercise rights and expiration, shall be governed by the
terms of the Company’s 2002 Stock Option Plan (the “Stock Option Plan”) and the
standard “Stock Option Agreement” required for a grant of stock options under
the Stock Option Plan.

 

6. Benefits and Vacations.

 

(a) Benefits. Executive shall be entitled to participate in any employee benefit
plans, arrangements and perquisites currently available to Senior Officers of
the Company, provided, however, that Executive’s participation shall be in
accordance with plan rules and qualifications. The Company and its Subsidiaries
will not, without Executive’s prior written consent, make any changes in such
plans, arrangements or perquisites which would materially adversely affect
Executive’s rights or benefits thereunder, except to the extent that such
changes are made applicable to all Senior Officers eligible to participate in
such plans, arrangements and perquisites. Without limiting the generality of the
foregoing, and provided that Executive is a qualified participant, Executive
shall be entitled to participate in any pension plans, profit sharing plans,
non-qualified deferred compensation plans and related “rabbi” trusts, life
insurance plans, disability benefit plans, vacation and holiday pay plans,
medical, dental and welfare plans, and other present or successor plans and
practices of the Company and its Subsidiaries for which Senior Officers are
eligible.

 

(b) Vacations and Holidays. Executive shall be entitled to the number of paid
vacation days in each calendar year, and to compensation for earned but unused
vacation days, determined by the Company from time to time for its Senior
Officers, but not less than four (4) weeks in each full year of the Term hereof.
Executive shall also be entitled to all paid holidays given by the Company to
its Senior Officers.

 

6. Expenses. During the Term hereof, Executive shall be entitled to receive
prompt reimbursement of all reasonable expenses incurred by Executive (in
accordance with the policies and procedures from time to time adopted by the
Board for its Senior Officers) in performing the services contemplated
hereunder, provided that Executive properly accounts therefor in accordance with
the Company’s policy.

 

7. Termination.

 

(a) Death. Executive’s employment hereunder shall terminate immediately upon the
death of Executive.

 

(b) Disability. In the event that Executive shall be unable to perform the
services contemplated hereunder by reason of disability, illness or other
incapacity, such failure to so perform such duties shall not be grounds for
terminating the employment of Executive by the Company; provided, however, that
the Company may terminate Executive’s employment hereunder should the period of
such incapacity exceed four (4) consecutive months (“Disability”). Any such
termination shall not be considered to be for “Cause” as defined in Section 7(d)
below.

 

(c) By the Company, Upon Notice. Executive’s employment hereunder may be
terminated by the Company prior to the expiration of the Term, with or without
Cause. If the termination is without Cause, the Company will provide Executive
with thirty (30) days prior written notice. If the termination is for Cause, it
will take effect as provided in Section 7(d) below.



--------------------------------------------------------------------------------

(d) By the Company, For Cause. Executive’s employment hereunder may be
terminated by the Company prior to the expiration of the Term for “Cause.” For
the purposes of this Agreement, “Cause” means (i) Executive’s material breach of
any of the duties and responsibilities under this Agreement (other than as a
result of incapacity due to Executive’s Disability); (ii) Executive’s conviction
by, or entry of a plea of guilty or nolo contendere in, a court of competent
jurisdiction for a felony, or any crime which in the Company’s sole discretion
adversely affects the Company or its reputation in the community, or any crime
which involves moral turpitude or is punishable by imprisonment; (iii)
Executive’s commission of an act of fraud upon the Company, or any personal
dishonesty with respect to Executive’s obligations to the Company; or (iv)
Executive’s willful failure or refusal to perform Executive’s duties or
responsibilities under this Agreement, material violation of any duty of loyalty
to the Company, or breach of his fiduciary duty to the Company. Before the
Company terminates Executive’s employment for a “material breach” as provided in
subsection (i) above, the Company shall first provide Executive with written
notice of the breach and a period of not less than ten (10) calendar days from
the date of delivery of the notice for Executive to cure the breach.

 

Notwithstanding the foregoing, Executive will not be terminated for Cause
pursuant to clauses (i) though (iv) above unless and until Executive has
received notice of a proposed termination for Cause and Executive has had an
opportunity to be heard before at least three (3) members of the Board.
Executive shall be deemed to have had such opportunity if given written or
telephonic notice at least 72 hours in advance of a meeting scheduled in
California.

 

In the event that Executive is terminated for Cause, the Company shall pay
Executive’s Base Salary through the date of termination, and any bonuses which
have been earned by Executive through the date of termination, after deducting
any amounts lawfully owing from Executive to the Company, and shall thereafter
have no further obligation to Executive, except to the extent that Executive may
be entitled to exercise any of the options granted to Executive as contemplated
in Section 4(c) above or otherwise.

 

(e) By Executive. Executive shall be entitled to terminate his employment with
the Company hereunder upon thirty (30) days prior written notice. In the event
that Executive terminate his employment, the Company shall pay Executive’s Base
Salary through the date of termination, and any bonuses which have been earned
by Executive through the date of termination, after deducting any amounts
lawfully owing from Executive to the Company, and shall thereafter have no
further obligation to Executive, except to the extent that Executive may be
entitled to exercise any of the options granted to Executive as contemplated in
Section 4(c) above or otherwise.

 

(g) Form of Notice. Any termination of Executive’s employment by the Company for
or by Executive shall be communicated by written Notice of Termination to the
other party hereto. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and shall set forth the date upon
which such termination is to become effective (“Date of Termination”).

 

8. Compensation on Certain Terminations. If the Company terminates Executive’s
employment without Cause, or if the Company does not renew the Agreement at the
expiration of the Term, including any renewal Term, or if Executive’s employment
is terminated by Executive’s death or Disability as defined



--------------------------------------------------------------------------------

above, Executive shall be entitled to the following severance benefits upon
execution by Executive (or the legal representative of Executive’s estate if
Executive has died) of a general release (acceptable to the Company) of any and
all claims arising from Executive’s employment or termination of employment:

 

(a) Severance Payment. If the termination occurs during Executive’s initial
twelve (12) months of employment, the Company shall pay to Executive in a lump
sum payment an amount equivalent to twelve (12) months of his Base Salary, less
required withholding and deductions. If the termination occurs following
Executive’s initial twelve (12) months of employment, the Company shall pay to
Executive in a lump sum payment an amount equivalent to eighteen (18) months of
his Base Salary, less required withholding and deductions. These provisions are
referred to collectively as the “Severance Payment”.

 

In the event of Executive’s death, the Severance Payment shall be made to his
estate or beneficiaries, as the case may be. The Severance Payment shall be made
in full within thirty (30) days following the Date of Termination. Executive is
not required to mitigate the amount of the Severance Payment by seeking other
employment or otherwise, nor shall any compensation earned by Executive in other
employment or otherwise reduce the amount of the Severance Payment.

 

(b) Stock Options. Unless Executive’s termination occurs following a Change of
Control as defined below, all stock options held by Executive shall cease
vesting as of the effective date of Executive’s termination. Executive shall
have the right to exercise vested stock options in accordance with Option Plan
rules. The vesting of all stock options granted to Executive prior to his
termination for the purchase of stock of the Company, and Executive’s time in
which to exercise vested stock options, may be extended an additional eighteen
(18) months, if the parties mutually agree to enter into a consulting agreement,
whereby Executive would provide consulting services to the Company as an
independent contract following his termination from employment. It is understood
by all parties, however, that neither Executive nor the Company shall be
obligated to enter into any such consulting agreement.

 

If Executive’s termination occurs following a Change of Control, stock options
previously granted to Executive shall vest as follows: (i) if the termination
occurs within twelve (12) months following the Change of Control, fifty percent
(50%) of Executive’s granted but not vested stock options shall vest immediately
upon termination and the remainder shall extinguished; (ii) if the termination
occurs more than twelve (12) months following the Change of Control, one hundred
percent (100%) of Executive’s granted but not vested stock options shall vest
immediately upon termination.

 

For purposes of this Agreement, a Change of Control shall be deemed to have take
place if: (i) any person or entity or group of affiliated persons or entities,
including a group which is deemed a “person” by Section 13(d)(3) of the
Securities Exchange Action of 1934, as amended (the “Exchange Act”), after the
date hereof first acquires in one or more transactions, at least one of which is
after the date of this Agreement, ownership of fifty percent (50%) or more of
the outstanding shares of stock entitled to vote in the election of directors of
the Company, and (ii) as a result of, or in connection with, any such
acquisition or any related proxy contest, cash tender or exchange offer, merger
or other business combination, sale of all or substantially all of the assets of
the Company or any combination of the foregoing transactions (other than a
transaction unanimously approved by the members of the Board voting thereon),
hereinafter referred to as a “Transaction,” the persons who were directors of
the Company immediately before the acquisition shall cease to constitute
three-fourths of the membership of the Board or any successor to the Company
during the period commencing with the consummation of the Transaction and ending
on the first to occur of the first



--------------------------------------------------------------------------------

anniversary of such date or the conclusion of the next meeting of shareholders
to elect directors, except to the extent that any new directors during such
period were elected or nominated by at lest three-fourths of such persons (or
new directors who were so nominated or elected). “Ownership” means beneficial or
record ownership, directly or indirectly, other than (i) by a person owning such
shares merely of record (such as a member of a securities exchange, a nominee,
or a securities depository system); (ii) by a person as a bona fide pledge of
shares prior to a default and determination to exercise powers as an owner of
the shares, (iii) by a person who is not required to file statements on Schedule
13D by virtue of Rule 13d-1(b) of the Securities and Exchange Commission under
the Exchange Act, or (iv) by a person who owns or holds shares as an underwriter
acquired in connection with an underwritten offering pending and for purposes of
their public resale or planned private placement in increments of less than such
amount.

 

(c) Medical Benefits. Provided that Executive timely elects continuation of his
and his eligible dependents medical and dental insurance coverage under COBRA,
and they remain eligible for the continuation of such coverage under COBRA, the
Company will cause to be continued medical and dental coverage substantially
equivalent to the coverage maintained by the Company or its Subsidiaries for
Executive and his eligible dependents prior to his termination. The Company
shall provide such coverage to Executive at no premium cost to Executive, and it
shall provide such coverage to Executive’s eligible dependents under the same
terms and conditions, including the requirement of premium contributions, as
applicable to Senior Officers in active employment status. Such coverage shall
cease upon the earliest of the following events: (i) expiration twelve (12)
months from the Date of Termination, or (ii) when Executive or his eligible
dependents cease to qualify for such extension of coverage under COBRA.

 

(d) Nothing in Sections 8(a) through 8(c) shall deprive Executive of any rights,
payments, benefits or service credit for benefits after termination of
employment which were earned pursuant to any provision of this Agreement or any
plan or practice of the Company on or prior to such termination including,
without limitation, any pension or welfare benefits and any rights under the
Company’s pension, deferred compensation, or other benefit plans.

 

9. Indemnification. The Company shall indemnify Executive to the fullest extent
permitted by law, for all amounts, (including, without limitation, judgments,
fines, settlement payments that the Company has expressly approved in writing,
litigation expenses and attorneys’ fees), incurred or paid by Executive in
connection with any action, suit, investigation or proceeding, or threatened
action, suit, investigation or proceeding, arising out of or relating to the
performance by Executive of services for, or the acting by Executive as a
director, officer or employee of, the Company, or any Subsidiary. Any fees or
other necessary expenses incurred by Executive in defending any such action,
suit, investigation or proceeding shall be paid by the Company in advance,
subject to the Company’s right to seek repayment from Executive if a
determination is made that Executive was not entitled to indemnity. During the
Term of this Agreement and for eighteen (18) months following Executive’s Date
of Termination, the Company or its successor shall maintain general liability
and directors and officers liability insurance covering Executive for claims and
other amounts set forth in this Section 9. Nothing in this Section 9 or
elsewhere in this Agreement is intended to prevent the Company from indemnifying
Executive to any greater extent than is required by this Section 9.

 

10. Proprietary Information.

 

(a) Confidential Information. As used in this Agreement “Confidential
Information” means information (a) that is not known by actual or potential
competitors of Company or is not generally known to the public, (b) that has
been created, discovered, developed, or otherwise become known to



--------------------------------------------------------------------------------

the Company, or in which property rights have been assigned or otherwise
conveyed to the Company, and (c) that has economic value to the Company’s
present or future business. “Confidential Information” includes trade secrets
(as defined under California Civil Code Section 3426.1) and all other
discoveries, developments, designs, improvements, inventions, formulas, methods,
software programs, processes, techniques, marketing materials, know-how, data,
research, technical data, customer lists (past and present), customer
preferences, financial information, contacts, lead sources, marketing materials,
and personnel information, and any modifications or enhancements of any of the
foregoing, and all program, marketing, sales, personnel, or other financial or
business information, disclosed to Executive by the Company, either directly or
indirectly, in writing or orally or by drawings or observation, which has actual
or potential economic value to the Company, its subsidiaries, divisions and
affiliates.

 

(b) Duty of Trust and Confidentiality. Executive’s employment with the Company
creates a duty of trust and confidentiality to the Company with respect to the
Confidential Information, or any other information (a) related, applicable, or
useful to the business of the Company, including its anticipated research and
development; or (b) resulting from tasks assigned to Executive by the Company;
or (c) resulting from the use of equipment, supplies, or facilities owned,
leased, or contracted for by the Company; or (d) related, applicable, or useful
to the business of any of the Company’s customers, which may be made known to
Executive by the Company or by such customers, or learned by Executive during
the course of his employment. Without limiting the generality of the foregoing,
Executive agrees that while employed by the Company he will not divert or
attempt to divert any business of the Company to any other competitive business,
by direct or indirect inducement or otherwise.

 

(c) Nondisclosure of Proprietary Information. At all times, both during
employment and after cessation of employment, whether cessation is voluntary or
involuntary: (a) Executive will keep in strictest confidence and trust all
Confidential Information; and (b) Executive will not disclose, use, or induce or
assist in the use or disclosure of any Confidential Information without the
Company’s prior express written consent, except as may be necessary in the
ordinary course of performing Executive’s duties for the Company. Executive will
take reasonable measures to prevent unauthorized persons or entities from having
access to, obtaining, or being furnished with any Confidential Information.

 

(d) Confidential and Proprietary Information of Third Parties. The Company has
received and in the future will receive from third parties their confidential or
proprietary information, subject to a duty to maintain the confidentiality of
such information and to use it only for certain limited purposes. Executive
agrees to hold all such confidential or proprietary information in strictest
confidence, and will not disclose, use, or induce or assist in the use or
disclosure of any such confidential or proprietary information without the
Company’s prior express written consent, except as may be necessary in the
ordinary course of performing Executive’s job duties for the Company, consistent
with its agreement with such third party.

 

(e) Return of Documents Upon Termination. All records, files, lists, drawings,
documents, equipment and similar items relating to the Company’s business which
Executive will prepare for or receive from the Company, during the course of
Executive’s employment hereunder, shall remain the Company’s sole and exclusive
property and Executive shall not acquire any interest therein. Upon termination
of employment, and in any event at the request of the Company at any time,
Executive shall promptly return to the Company all property of the Company in
his possession and all documents, records, diskettes, hard drives, notebooks,
work papers, and all similar material containing any Confidential Information,
whether prepared by Executive, the Company, or anyone else.



--------------------------------------------------------------------------------

(f) Non-solicitation of Employees Following Termination. During the term of this
Agreement and for a period of twenty-four (24) month after the cessation of
employment for any reason, whether with or without Cause, Executive shall not
directly or indirectly, either alone or in concert with others, solicit or in
any way entice any employee of or consultant to the Company to leave the Company
or work for anyone in competition with the Company.

 

(g) Non-solicitation of Customers Following Termination. During the term of this
Agreement and for a period of twenty-four (24) months after the cessation of
employment for any reason, whether with or without Cause, Executive shall not
directly or indirectly, either alone or in concert with others, (a) contact any
of the customers of the Company for the purpose of soliciting, inducing or
encouraging such customers to divert or direct their business away from the
Company, or (b) in any way attempt to disrupt the relationship between the
Company and any of its customers, vendors or suppliers.

 

(h) Reasonableness of Restrictions; Equitable Remedies. Executive agrees that
the periods of restriction and the geographical areas of restriction imposed by
the provisions of this Agreement are fair and reasonable and are reasonably
required for the protection of Employer. Executive agrees that irreparable
injury will result to the Company from Executive’s violation of any of the
provisions set forth in Sections 10(a) through 10(g) of this Agreement.
Executive expressly agrees that the Company will be entitled, in addition to
damages and any other remedies provided by law, to an injunction or other
equitable remedy respecting any such violation or continued violation.

 

11. General Provisions.

 

(a) Any notice, request, demand or other communication required or permitted
hereunder shall be deemed to be properly given when personally served in
writing, when deposited in the United States mail, postage prepaid, addressed to
the Company or Executive at their respective last known address, or when hand
delivered to the intended recipient. Either party may change its address by
written notice given in accordance with this subparagraph.

 

(b) This Agreement shall inure to the benefit of and shall be binding upon the
parties hereto and their respective executors, administrators, successors and
assigns; provided, however, that Executive may not assign any or all of
Executive’s rights or duties hereunder without the prior written consent of the
Company.

 

(c) This Agreement is made and entered into, is to be performed primarily
within, and shall be governed by and construed in all respects in accordance
with the laws of the State of California.

 

(d) Captions and Section headings used herein are for convenience only and are
not a part of this Agreement and shall not be used in construing it.

 

(e) Should any provision of this Agreement for any reason be declared invalid,
void, or unenforceable by a court of competent jurisdiction, the validity and
binding effect of any remaining portions shall not be affected, and the
remaining portions of this Agreement shall remain in full force and effect as if
this Agreement had been executed with said provision eliminated.

 

(f) This Agreement contains the entire agreement of the parties, and supersedes
any and all other agreements, either oral or in writing, between the parties
hereto with respect to the employment of Executive by the Company. Each party to
this Agreement acknowledges that no representations,



--------------------------------------------------------------------------------

inducements, promises or agreements, oral or otherwise, have been made by any
party, or anyone acting on behalf of any party, which are not embodied herein or
therein, and that no other agreement, statement or promise not contained herein
or therein shall be relied upon or be valid or binding. This Agreement may not
be modified or amended by oral agreements, but only by an agreement in writing
signed by the Company on the one hand, and by Executive on the other hand.

 

(g) Any controversy, claim or dispute arising out of or relating to this
Agreement or the breach, termination, enforcement, interpretation or validity
thereof, including determination of the scope or applicability of this agreement
to arbitrate, shall be determined through arbitration, conducted by a single
arbitrator, in Riverside County, California, administered by the American
Arbitration Association under its Employment Arbitration rules. This agreement
to arbitrate includes all common law and statutory claims that may arise from
the Agreement or termination of the Agreement, including but not limited to,
claims for breach of contract, breach of an implied covenant of good faith and
fair dealing, wrongful termination, failure to pay wages or other compensation,
and harassment, discrimination or retaliation in alleges violation of state
and/or federal discrimination statutes. Judgment on the award rendered by the
arbitrator may be entered in any court having competent jurisdiction.



--------------------------------------------------------------------------------

(h) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original for all purposes. This Agreement may be executed by
a party’s signature transmitted by facsimile (“fax”), and copies of this
Agreement executed and delivered by means of faxed signatures shall have the
same force and effect as copies hereof executed and delivered with original
signatures. All parties hereto agree that a faxed signature page may be
introduced into evidence in any proceeding arising out of or related to this
Agreement as if it were an original signature page.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

By:  

/s/ Charles C. McGettigan

--------------------------------------------------------------------------------

    Charles C. McGettigan     Chairman of the Board, Modtech Holdings, Inc. By:
 

David M. Buckley

--------------------------------------------------------------------------------

    David M. Buckley     CEO, Modtech Holdings, Inc.



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT A

 

BONUS COMPENATION AND STOCK OPTIONS

 

For each full or partial calendar year of the Term of the Employment Agreement
commencing January 1, 2005, Executive shall be eligible to receive Bonus
Compensation and Stock Options. Bonus Compensation has two components:
“Performance Bonus Compensation” and “Discretionary Bonus Compensation.”
“Performance Bonus Compensation” shall be determined based upon the Company’s
level of achievement of defined goals in specified Performance Categories.
“Discretionary Bonus Compensation” shall be determined by the Compensation
Committee of the Board of Directors, in its discretion. Stock Options shall be
determined by formula based upon Executive’s Base Compensation and the closing
price of the Company’s common stock on the last business day of the preceding
calendar year.

 

I. PERFORMANCE BONUS COMPENSATION.

 

A. Performance Categories. Executive shall be eligible to receive Performance
Bonus Compensation based upon the Company’s performance in the following
Performance Categories: (1) California Education Sales; (2) Florida Education
Sales; (3) All Other Sales; and (4) EBITDA.

 

B. Setting of Performance Targets. Commencing on December 1, 2004, and on or
before December 1 of each calendar year of the Term of the Employment Agreement,
the Company’s Executive Management (i.e., CEO, COO and CFO) will submit to the
Board of Directors a business plan for the next calendar year which will include
performance targets for California Education Sales, Florida Education Sales, All
Other Sales and EBITDA (the “Performance Targets”). Executive Management and the
Board of Directors (or its designee) shall meet to discuss the reasonableness of
the targets and to make any adjustments required in light of business
conditions. The Board of Directors shall have final authority to set Performance
Targets.

 

C. Performance Bonus Calculation. At the end of each calendar year (or, in the
case of a partial year, on Executive’s last day of employment) of the Term of
the Employment Agreement, actual results will be compared to the Performance
Targets set for the year in each Performance Category. The actual result will be
divided by the Performance Target. If the quotient is less than 0.90 (i.e., the
Company earned less than 90% of the Performance Target), no Performance Bonus
Compensation will be earned in the Performance Category. If the quotient equals
or exceeds 0.90 (i.e., the Company earned at least 90 percent of the Performance
Target), the “Eligible Bonus Percentage” for the Performance Category shall be
determined by the following chart:

 

PERCENTAGE OF PLAN ACHIEVED

--------------------------------------------------------------------------------

   ELIGIBLE BONUS PERCENTAGE


--------------------------------------------------------------------------------

90%

   90%

95%

   95%

100%

   100%

110%

   120%

125%

   140%

140%

   160%

150%

   175%



--------------------------------------------------------------------------------

The Eligible Bonus Percentage shall then be multiplied by the applicable “Weight
Factor,” as follows:

 

FACTOR

--------------------------------------------------------------------------------

   WEIGHT FACTOR


--------------------------------------------------------------------------------

California Education Sales

   12.5%

Florida Education Sales

   12.5%

All Other Sales

   5.0%

EBITDA

   70.0%

 

The product of the Eligible Bonus Percentage and the Weight Factor shall be
multiplied by Executive’s Eligible Base Salary (i.e., 75% of Executive’s Base
Salary for the year of the Performance Bonus Calculation) to determine the
Performance Bonus Compensation earned in the Performance Category. Executive’s
total Performance Bonus Compensation for the calendar year will be the sum of
the Performance Bonus Compensation figures earned in each Performance Category

 

  D. Summary of Performance Bonus Calculation. If at least 90% of a Performance
Target is reached, a Performance Bonus is deemed to be earned in the Performance
Category, and is calculated as follows:

 

Eligible Bonus Weight Eligible Performance Percentage x Factor x Base Salary =
Bonus Comp.

 

If less than 90% of the Performance Goal is reached in any Performance Category,
no bonus amount is earned in that Performance Category. Total Performance Bonus
Compensation as calculated above will be reduced by $25,000 in each of calendar
years 2005 and 2006.

 

  E. Payment of Performance Bonus Compensation. Any Performance Bonus
Compensation earned by Executive for a calendar year shall be paid on or before
January 31 of the following year, less standard withholding and authorized
deductions.

 

  F. Form of Bonus Payment. Up to one-half of the aggregate bonus earned in a
given year may be paid, at the discretion of the Executive in cash, with the
remainder to be paid in options. The Executive may accept up to 75% of his bonus
in options.

 

  G. Stock Options. The number of options granted shall be calculated by
dividing Executive’s



--------------------------------------------------------------------------------

indicated Bonus to be paid in options by one half of the closing price of the
Company’s common stock on the last business day of the year for which the bonus
is being paid. For example, if the Executive is due a bonus of $258,750 (75% of
his base salary), and the Executive opts to receive 50% of his bonus in options,
he will receive 34,500 options, based on a closing price at the year end of
$7.50 per share. The exercise price shall be the closing price of the Company’s
common stock on the last business day of the year for which the bonus is being
paid. Stock Options granted pursuant to this provision, including but not
limited to vesting, exercise rights and expiration, shall be governed by the
terms of the Company’s 2002 Stock Option Plan (the “Stock Option Plan”) and the
standard “Stock Option Agreement” required for a grant of stock options under
the Stock Option Plan.

 

H.

 

II. DISCRETIONARY BONUS COMPENSATION.

 

In addition to Performance Bonus Compensation, the Board of Directors shall have
the authority to award Executive a Discretionary Bonus of up to twenty-five
percent (25%) of Base Salary in each calendar year of the Term of the Employment
Agreement. Any Discretionary Bonus awarded to Executive for a calendar year
shall be paid on or before January 31 of the following year, less standard
withholding and authorized deductions. The amount of the Discretionary Bonus, if
any, shall be within the full and complete discretion of the Board of Directors
and no amount of Discretionary Bonus shall be vested or otherwise guaranteed for
any calendar year.